DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a remote device” in claims 1, 11, and 18;
“a control unit” in claim 4;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the remote devices are drawn to temperature control devices, sleep sensors, or known equivalents (paragraph [0418] of Applicant’s published specification) and a control unit is drawn to a processor or known equivalents (paragraph [0186] of Applicant’s published specification).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 10 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret the claim without the term “near.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 10-11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Auphan (US 2016/0015315 – provided by Applicant in the IDS) in view of Basnight (US 2013/0304768).

Regarding claim 1, Auphan teaches the system for management of remote devices (Title, Abstract), comprising: 
at least one remote server (5, paragraph [0068]); and at least one platform in network communication (1, Fig. 2, paragraph [0063]) with at least one remote device (2, 21, 22, Fig. 2, paragraph [0062]); 
wherein the at least one platform is operable to deliver over-the-air (OTA) updates to the at least one remote device (see communication described in at least paragraph [0063]); 
wherein the at least one platform is operable to collect user data from the at least one remote device (see at least paragraph [0057] which describes how user data is collected); 
wherein the at least one platform is operable to analyze the user data and determine optimized parameters for a sleep cycle based on the user data (at least see paragraph [0095], [0096], Fig. 3a); and 
wherein the at least one platform is operable to remotely control the at least one remote device (see paragraphs [0060], [0061]).  
Auphan does not teach:
wherein the at least one platform is operable to automatically provision the at least one remote device; 
wherein the at least one platform is operable to track the at least one remote device once the at least one remote device is provisioned.
Basnight teaches that it is known for cloud platforms to automatically provision remote devices such as computers and network connections (Basnight, paragraph [0014]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Auphan with automatic provisioning between the platform and remove device, as taught by Basnight, in order to make the use of the system much easier on the user. 

Regarding claim 2, Auphan as modified teaches the system of claim 1, wherein the at least one platform further includes a calibration engine and wherein the calibration engine is operable to generate a virtual model of the at least one remote device (see Shouldice, paragraph [0290], Fig. 7).  

Regarding claim 3, Auphan as modified teaches the system of claim 1, further including at least one article wherein the at least one article is a mattress, a mattress pad, a blanket, a pillow, bedding, and/or clothing (Auphan, 10, Fig. 1a, paragraph [0062]), and wherein the at least one remote device is operable to control the at least one article (Auphan, paragraph [0060]).  

Regarding claim 5, Auphan as modified teaches the system of claim 3, wherein the at least one remote device is embedded in the at least one article (see Auphan, 22, Fig. 1a).  

Regarding claim 6, Auphan as modified teaches the system of claim 1, wherein the at least one platform is operable to orchestrate the at least one remote device (Auphan, paragraphs [0060]-[0061]). 

Regarding claim 10, Auphan as modified teaches the system of claim 1, wherein the at least one platform is operable to collect the user data from the at least one remote device in real time or near real time (Auphan, paragraph [0125]).  

Regarding claim 11, Auphan teaches a system for management of remote devices (Title, Abstract), comprising: 
at least one remote server (5, paragraph [0068]); and 
at least one platform (1, Fig. 2, paragraph [0063]) in network communication with a plurality of remote devices (2, 21, 22, Fig. 2, paragraph [0062]); 
wherein the plurality of remote devices are operable for network communication with each other (see communication described in at least paragraph [0063]);
wherein the at least one platform is operable to register each of the plurality of remote devices to at least one user account (paragraph [0084]); 
wherein the at least one platform is operable to track each of the plurality of remote devices over a lifespan of each of the plurality of remote devices (paragraph [0084]); 
wherein the at least one platform is operable to deliver over-the-air (OTA) updates to each of the plurality of remote devices (see communication described in at least paragraph [0063]); 
wherein the at least one platform is operable to collect user data from each of the plurality of remote devices (see at least paragraph [0057] which describes how user data is collected); 
wherein the at least one platform is operable to analyze the user data and determine optimized parameters for a sleep cycle for the at least one user account (paragraph [0084]); and 
wherein the at least one platform is operable to orchestrate the plurality of remote devices (paragraphs [0060]-[0061]).  
Auphan does not teach:
wherein the at least one platform is operable to automatically provision the plurality of remote devices.
Basnight teaches that it is known for cloud platforms to automatically provision remote devices such as computers and network connections (Basnight, paragraph [0014]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Auphan with automatic provisioning between the platform and remove device, as taught by Basnight, in order to make the use of the system much easier on the user. 

Regarding claim 16, Auphan as modified teaches the system of claim 11, wherein the at least one platform is operable to orchestrate interactions between the plurality of remote devices.  

Regarding claim 17, Auphan as modified teaches the system of claim 11, wherein the at least one platform is operable to use historical data to determine the optimized parameters.  

Regarding claim 18, Auphan teaches a method for management of remote devices (Title, Abstract), comprising: 
at least one platform (1, Fig. 2, paragraph [0063]) in network communication with at least one remote device (2, 21, 22, Fig. 2, paragraph [0062]); 
the at least one platform registering the at least one remote device to at least one user account (paragraph [0084]); 
the at least one platform tracking the at least one remote device over a lifespan (paragraph [0084]); 
the at least one platform delivering over-the-air (OTA) updates to the at least one remote device (see communication described in at least paragraph [0063]); 
the at least one platform collecting user data from the at least one remote device (see at least paragraph [0057] which describes how user data is collected); 
the at least one platform analyzing the user data and determining optimized parameters for a sleep cycle for the at least one user account (at least see paragraph [0095], [0096], Fig. 3a); and  
the at least one platform remotely controlling the at least one remote device (see paragraphs [0060], [0061]).  
  Auphan does not teach that the at least one platform automatically provisioning the at least one remote device;
Basnight teaches that it is known for cloud platforms to automatically provision remote devices such as computers and network connections (Basnight, paragraph [0014]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Auphan with automatic provisioning between the platform and remove device, as taught by Basnight, in order to make the use of the system much easier on the user. 

Regarding claim 19, Auphan as modified teaches the method of claim 18, wherein the at least one platform analyzing the user data and determining optimized parameters for the sleep cycle for the at least one user account includes the at least one platform using historical data to determine the optimized parameters for the sleep cycle for the at least one user account (Auphan, paragraph [0084]).  

Regarding claim 20, Auphan as modified teaches the method of claim 18, further comprising the at least one remote device remotely controlling an article (Auphan, paragraph [0060]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Auphan in view of Basnight, further Brykalski (US 2011/0107514 – provided by Applicant in the IDS).

Regarding claim 4, Auphan as modified teaches the system of claim 3, but does not specifically taech the at least one article is operable to adjust a temperature of a surface, wherein the at least one article includes at least one interior chamber connected to a control unit, wherein the control unit is operable to pump a fluid into the at least one interior chamber of the article and receive the fluid from the at least one interior chamber of the article, and wherein the control unit is operable to selectively heat and/or cool the fluid. Brykalski teaches a climate controlled mattress (Brykalski, Title, Abstract) which features an interior chamber connected to a control unit (Brykalski, 60, Fig. 1, paragraph [0078]) that pumps fluid into the interior chamber of the mattress (Brykalski, paragraph [0079], [0009]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Auphan as modified with a control unit which pumps fluid into an interior chamber of the article to selectively heat and/or cool the fluid, as taught by Brykalski, in order to have greater temperature control of the system and thereby offer greater comfort options to the end user.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Auphan in view of Basnight, further Ho (US 2011/0153274).

Regarding claim 7, Auphan as modified teaches the system of claim 1, but does not teach the at least one platform includes a manufacturing portal and wherein the manufacturing portal is operable to provide tools for testing the at least one remote device. Ho teaches an interface which allows a user to monitor remote devices (Ho, paragraph [0005], claim 1). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Auphan as modified with a portal to allow for testing of remote devices, as taught by Ho, in order to allow for greater control of the remote devices.

Regarding claim 8, Auphan as modified teaches the system of claim 1, but does not teach the at least one platform includes a product engineering portal and wherein the product engineering portal is operable to determine a status of the at least one remote device.  Ho teaches an interface which allows a user to monitor remote devices (Ho, paragraph [0005], claim 1). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Auphan as modified with a portal to allow for determining the status of remote devices, as taught by Ho, in order to allow for greater control of the remote devices.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Auphan in view of Basnight, further Cardno (US 2011/0181597).

Regarding claim 9, Auphan as modified teaches the system of claim 1, but does not teach the user data is collected by the at least one platform as metadata. Cardno teaches a platform which identifies data and reads appropriate data as metadata (Cardno, Table-US-00004). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Auphan as modified, with the platform collecting metadata, as taught by Cardno, in order to allow for greater detail in the system data collection. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Auphan in view of Basnight, further Corpier (US 2012/0136666).

Regarding claim 12, Auphan as modified teaches the system of claim 11, but does not teach the at least one platform includes a simulation engine, and wherein the simulation engine is operable to create a plurality of virtual remote devices. Corpier teaches an artificial intelligence system that uses a simulation to create a virtual simulation of an environment from sensor data from a plurality of sensor data (Copier, paragraph [0043]). It would have been obvious to one of ordinary skill in the art, to provide Auphan as modified with a simulation engine operable to create a plurality of virtual remote devices, as taught by Corpier, in order to utilize simulated learning to provide continual updates over time.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Auphan in view of Basnight, further Kamhi (US 2014/0006001).

Regarding claim 13, Auphan as modified teaches the system of claim 11, but does not teach the at least one platform is operable to trace user requests from the plurality of remote devices and generate a visualization of traces. Kamhi teaches a trace generator which receives user inputs and generates a number of traces of user events over time (Kamhi, paragraph [0020]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Auphan as modified with tracing user requests and generating a visualization of traces, as taught by Kamhi, in order to have greater insight into how the user uses the system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Auphan in view of Basnight, further Wetzer (US 2011/0252461).

Regarding claim 14, Auphan as modified teaches the system of claim 11, but does not teach that the at least one user account is a plurality of user accounts, and wherein the at least one platform is operable to create a user directory of the plurality of user accounts. Wetzer teaches that it is known to have a directory which includes a plurality of user accounts (Wetzer, claim 6). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Auphan as modified, with the platform creating a user directory of a plurality of user accounts, as taught by Wetzer, in order to allow for more customization and user use of the system. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Auphan in view of Basnight, further Teichmann (US 2012/0054754).

Regarding claim 15, Auphan as modified teaches the system of claim 11, but does not teach that the at least one platform is a multitenant platform. Teichmann teaches that multi-tenant systems have benefits such as multiple customized versions of a core software platform can be provided from a single application server to multiple organizations (Teichmann, paragraph [0012]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Auphan as modified with the platform being a multitenant platform, as Teichmann teaches that multi-tenant systems have benefits such as multiple customized versions of a core software platform can be provided from a single application server to multiple organizations (Teichmann, paragraph [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Primary Examiner, Art Unit 3763